               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                            1:19 CV 174

LAURRELL SMITH,                            )
ADMINISTRATIX OF THE ESTATE                )
OF JAMES ROWLEY SMITH, III,                )
                                           )
                  Plaintiff,               )                 ORDER
                                           )
      v.                                   )
                                           )
ERIC FRESHER, TERAWN BENTON,               )
and C.R. ENGLAND, INC.,                    )
                                           )
                 Defendants.               )
_________________________________          )

      This matter is before the Court on the parties’ “Joint Motion to Postpone

Hearing and Motion to Appear Telephonically” (Doc. 41).

      A hearing on certain discovery disputes, including Defendants’ Motion

for Protective Order (Doc. 35), has been scheduled for March 17, 2020. In the

instant motion, the parties advise that mediation is scheduled for March 23,

2020 and request that the March 17 hearing be postponed until after that date.

The parties also request that, in the event mediation is not successful, they be

permitted to appear at the hearing telephonically in light of current travel

warnings and health concerns relating to the Coronavirus pandemic.

      The Court finds that postponement of the March 17 hearing is

appropriate in light of the upcoming mediation. Should a hearing on the
current discovery disputes remain necessary following mediation, the issue of

how such a hearing will be conducted (e.g. in person, telephonically, or

otherwise) can be addressed at that time, and the parties may renew their

request in that regard as may be appropriate.

     IT IS THEREFORE ORDERED THAT:

           1. The parties’ “Joint Motion to Postpone Hearing and Motion to

              Appear Telephonically” (Doc. 41) is GRANTED IN PART.

           2. The Clerk is respectfully DIRECTED to cancel the March 17,

              2020 hearing.

           3. The parties shall follow the procedures for reporting the

              outcome of mediation as set forth in the Pretrial Order and Case

              Management Plan (Doc. 30).

           4. The parties’ request that they be allowed to appear

              telephonically is DENIED WITHOUT PREJUDICE at this

              time.


                                  Signed: March 12, 2020
